Order and judgment (one paper), Supreme Court, New York County (Jane S. Solomon, J.), entered October 12, 2011, which, upon confirming an arbitration award of the Financial Industry Regulatory Authority in favor of respondents, awarded judgment to them in the total amount of $3,882,470, plus interest, unanimously affirmed, without costs.
Petitioner has not established that the arbitration award was marked by a manifest disregard of the law, as there has been no showing that the arbitrators ignored or refused to apply an applicable legal principle (see Wien & Malkin LLP v HelmsleySpear, Inc., 6 NY3d 471, 479-481 [2006], cert dismissed 548 US 940 [2006]). The arbitrators were presented with evidence that petitioner’s predecessor, Dresdner Kleinwort Securities LLC, was respondents’ employer and was liable to them for unpaid bonus compensation. Concur — Tom, J.P., Friedman, Acosta, DeGrasse and Roman, JJ.
Motion to enlarge the record granted.